Citation Nr: 1131017	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  05-39 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a claimed low back disorder.

2.  Entitlement to service connection for a claimed skin disorder to include as due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the RO.

In January 2007, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.  

In June 2007 and November 2009, the Board remanded the case to the RO for additional development of the record.

The Veteran also had perfected an appeal as to the denial of service connection for PTSD; however, a May 2010 rating decision granted service connection for PTSD.   To this extent, the matter is no longer before the Board for the purpose of appellate disposition.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a skin condition in service or for many years thereafter.

2.  The Veteran currently is not shown to have a diagnosed skin disorder that is due to an event or incident of his active service or otherwise causally linked to his presumed exposure to Agent Orange while performing active service in the Republic of Vietnam.

3.  The Veteran is not shown to have manifested complaints or findings of any low back disorder in service or earlier than eight years thereafter.    

4.  The Veteran is not shown to have manifested specific findings consistent with the acute onset of lumbar spine disc disease earlier than August 1979 prior to undergoing his initial surgery for an herniated nucleus pulposus at L5-S1.  

5.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a chronic low back disorder manifested by pain beginning after a claimed injury sustained in service.   

6.  The currently demonstrated lumbar spine degenerative changes are not shown to be due to a specific injury or other event or incident of the Veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The Veteran does have a skin disability due to disease or injury that was incurred in or aggravated by active service; nor is any due to his presumed Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The Veteran's disability manifested by degenerative changes involving the lumbar spine is not due to disease or injury that was incurred in or aggravated by the Veteran's service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

The March 2005 letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above.

In this regard, this letter informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims. 

While he did not receive timely (i.e., pre-decisional) notice regarding disability ratings and effective dates of awards, he had ample opportunity to respond after such notice was ultimately given (in March 2006 and October 2007); significantly, such notice is not critical unless service connection is granted.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  Development requested in prior remands was undertaken and he was afforded a VA examination in connection with his claim of service connection for a low back disorder.

A VA examination was not requested regarding the claimed skin disorder since the evidence of record does not establish that the Veteran suffered from a skin disorder in service or for many years after, and there is no clinical evidence of a chronic skin disorder since service.


Legal Criteria and Analysis


Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


A.  Low Back Disorder

The Veteran asserts that his current low back disability is due to an initial injury that he sustained during active service.  

In January 2007, the Veteran testified about first injuring his low back in service when cranking large antennae that required 4 or 5 men to move.  He received treatment once or twice for his low back and was given pain pills.  He reports not seeking treatment after service until the 1980's when he had his first back surgery.

In support of his claim, the Veteran has provided two lay statements, dated in August 1991, that he had had back problems and pain ever and received medical attention since he separated from service.  

Although the Veteran reported having a back injury and treatment in service, his service treatment records are silent for complaints or findings referable to a low back disorder.  

At the time of the Veteran's separation examination in March 1971, the Veteran's spine was noted to be normal.  The report also contained a statement written by the Veteran that his "condition" was "excellent."   The reported added that he was qualified for separation.  

The earliest postservice documentation shows that, while hospitalized by VA, the Veteran underwent a bilateral laminotomy with discectomy of L5 and S1 in January 1980.  At the time, he reported having a 10 year history of low back pain that first occurred following a back injury in service.  There also were subsequent episodic recurrences that were treated conservatively.  

There were noted to be more recent recurrences of low back pain that were first noted to have been related to pain in the left hip and thigh in August 1979 and pain in the right lower extremity in December 1979 that had not responded to bed rest.  The X-ray studies in 1980 revealed a defect at the L-5, S-1 level on the right.  

The other private treatment records show that the Veteran had a diagnosis of HPN, central, L-4 to L-5 in 1986.  He underwent a lumbar myelography, bilateral hemilaminectomy of L-4, and diskectomy for a large HPN at the L-4, L-5 level.  One X-ray report indicated that the slight wedging of the L-1 vertebral body was probably due to old trauma.  

By way of medical history, it was recorded that the Veteran had experienced the acute onset of symptoms after suffering a twisting-type injury while "laying blocks."

The other X-ray studies and MRI and CT scans of the lumbar in 1992 showed postoperative changes at L-4 to L5 and L-5 to S1; a recurrent herniated disc at L4-L5 centrally located and associated with scaring/fibrosis; fibrosis at L-5 to S1; and moderate, longstanding degenerative changes as well as secondary to previous surgery.  There was no a focal bone lesion or post-traumatic vertebral deformity.  

The VA and private treatment records from 1997 to 2010 continue to note the Veteran's complaints of low back pain.

In November 2010, the Veteran was afforded a VA examination to determine the likely etiology of his current low back disorder.  The claims file was reviewed, and the pertinent aspects of the Veteran's medical history were noted.  

The Veteran reported never actually seeing a physician other than a field medic in service or having a diagnosis.  However, he did report having pain since the injury.  

The physician's assessment was that the Veteran had advanced degenerative lumbar spine disease.  In his statement, the physician noted that it was known that the natural history of the lumbar spine involved varying degrees of degeneration.  The exact etiology could not be definitely determined; however, it was known that occupations requiring excessive amounts of physical activity did contribute to lumbar degeneration.  It was possible that a specific injury while lifting a radio tower, as reported by the Veteran, might have contributed to a single segment of disk degeneration and that subsequent diskectomies might contribute to adjacent level disease.  

However, the physician opined that, because the Veteran had significant degenerative disease throughout his lumbar spine, it was unlikely that the degenerative disease was attributable to one specific injury or subsequent surgeries; therefore, it was less likely than not that the Veteran's advanced lumbar spine degeneration was related to any specific service related activities during his active duty.

In support of his claim are the Veteran's own lay assertions regarding having an in-service low back injury and continuing symptoms and back problems thereafter.

Although the lay evidence is competent to document an injury and symptoms that he experienced or observed, such evidence is not sufficient in this instance to establish a link between the reported symptoms and the current diagnosis, particularly when there is competent medical evidence to the contrary.

The 1986 X-ray reports indicated that there were some lumbar spine findings of an old trauma, but the noted changes were not linked to a specific injury or any event of the Veteran's service.  These changes were also noted to involve L1 in an area well above that of the initial disc pathology treated in 1980 after service.  

In this case, the VA examiner provided an opinion against the claim with a thoroughly explained supporting rationale.  Given the examiner's review of the claims file and his examination of the Veteran, the Board finds that the opinion is very probative and more persuasive evidence than the submitted lay statements.

Moreover, the Veteran's lay assertions, as well as two lay statements presented in support of the claim in 1991, are not found to be credible for the purpose of establishing a continuity of symptomatology referable to a low back disorder beginning after an injury suffered in service in that they are inconsistent with the more reliable information recorded and evidence prepared at the time he was serving on active duty.  

Significantly, at the time of the separation examination in March 1971, the Veteran's spine was reported to be normal.  He also stated in a handwritten entry that his "condition" was "excellent" and was noted to be qualified for separation.  

While the Veteran first reported having a ten year history of low back pain following an injury in service and episodic recurrences of back pain that were treated conservatively in connection with surgery for a herniated nucleus pulposus at L5-S1 performed at VA in January 1980, this background information was provided by the Veteran more than eight years after service.  

Moreover, on careful review, the medical history recorded at that time also indicated that the Veteran first experienced a recurrence of back pain with associated left hip and thigh pain in August 1979 and another instance of back pain associated with right lower extremity pain in December 1979 that led to the Veteran having surgery for the herniated nucleus pulposus.  

Thus, on this record, there is no showing of the acute onset of the discrete disc pathology at L5-S1 earlier than August 1979, as addressed by the recent medical opinion.            

Moreover, given the history and findings identified at that time, the Veteran's lay statement, along with the supporting two lay statements submitted in 1991, asserting that he received medical treatment for low back pain in the years immediately after service, alone are not sufficient to establish that he incurred a chronic low back condition including lumbar spine disc disease due to an injury sustained in service of the type described by the Veteran.  For this reason, the Board must rely on the recently obtained medical opinion in deciding this appeal.  
 
It is pertinent to add that, when hospitalized for surgery for a herniated nucleus pulposus at L4-L5 in April 1986, the Veteran related the acute onset of these symptoms to a recent twisting-type injury sustained while he was "laying blocks."  Hence, as indicated in the medical opinion, there is no basis for linking the onset of this disc pathology to an injury in service or earlier than the previously noted disc pathology.  

Accordingly, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  


B. Skin Disorder

The Veteran also asserts that his current skin disorder is due to his active service, to include his exposure to Agent Orange in the Republic of Vietnam.

The specific statute pertaining to claimed exposure to Agent Orange is 38 U.S.C.A. § 1116 that provides a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam era, not just those who have a disease on the presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Recently, on August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish such presumptions for hairy cell leukemia and other chronic B cell leukemias, Parkinson's Disease, and ischemic heart disease. 75 Fed. Reg. 53,202.  The final rule was effective on August 31, 2010.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Since the record shows that the Veteran served in the Republic of Vietnam, his exposure to herbicides is presumed.  However, the Veteran is not shown to have a skin disorder that VA has been linked to presumed herbicides exposure.  

The Veteran testified that he was diagnosed with porphyria cutanea tarda (PCT); however, none of numerous treatment records in the claims file shows a diagnosis of PCT.  Consequently, the record does not establish that the Veteran has PCT, which is a skin disorder that has been linked to presumed herbicide exposure.  Furthermore, the Veteran is not shown to have any other skin disorder listed under 38 C.F.R. § 3.307(d).

The Veteran's service treatment records are silent for complaints, findings, or diagnosis of a skin disorder, other than a wart.  His skin was noted to be normal at the time of the separation in April 1971.  

In 2004, the Veteran was noted to have a history of skin cancers that had been removed from his neck, but there is no record showing a skin cancer in the claims file.  The Veteran also reported having occasional rashes on his arms and legs and that the leg rashes were sometimes scaly, but again there is no clinical evidence of a skin rash.  

In January 2007, the Veteran testified that he had been treated for rashes for approximately 1 year by VA, but none of the medical records reflect treatment for a skin disorder other that a single case of poison ivy in March 2007.  He also stated that a nurse practitioner told him his rashes were related to dioxin, but there is no evidence of a rash in the treatment records or a medical opinion linking any rash to the exposure to dioxin or another event of service.  

In October 2007, the Veteran complained of having a scaly rash, but the physical examination was negative.  

In July 2008, the Veteran's skin was inspected; however, there was no evidence of rashes, lesions or ulceration.

Despite the lay assertions regarding recurrent skin rashes, there is no clinical evidence showing a chronic skin rash that can be linked to his period of active service.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

In the absence of competent evidence of present lung disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection for the claimed skin disorder.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for a claimed skin disorder is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


